DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2022 has been entered.

Response to Amendment
The amendment of 7/10/2022 has been entered.
Disposition of claims: 
Claims 1-15, 17-21, and 24 have been cancelled.
Claims 16, 22-23, and 25-30 are pending.
Claims 16 and 22 have been amended.
The amendments of claim 22 has overcome the rejection of claim 22 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejection has been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 7 through the first paragraph of page 13 of the reply filed 7/10/2022 regarding the rejections of claims 16-17 and 22-30 under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0065730 A1, hereafter Montenegro) in view of Park et al. (US 20180033966 A1, hereafter Park) set forth in the Office Action of 3/11/2022 have been considered. 
Applicant argues that from 120 explicit example compounds of Park, 18 compounds are substituted in the 2-position. Applicant further argues that all of these 18 compounds contain a linking group such that the ordinary skilled artisan making the adjustments to the structure of Montenegro based on Park would have necessarily included a linking group which is not within the scope of the amended claim 16 (the last paragraph of page 7 through the 2nd paragraph of page 8 of Applicant’s Remarks of 7/10/2022).
Respectfully, the Examiner does not agree.

    PNG
    media_image1.png
    257
    461
    media_image1.png
    Greyscale

Applicant’s arguments are based on certain embodiments of Park. The disclosure of Park is as a whole directed to the compound of Formula (1) ([053]-[061]), wherein the arylamine group can be substituted at any one of 1-4 positions of the spirobifluorene backbone structure; and the linking group L can be a single bond. The compound of Park does not require the linking group to be an organic linking group such as a divalent ring structure. The L can be a single bond. Park does not criticize, discredit, or otherwise discourage the arylamine group substituted to the position-4. 
In response to Applicant’s arguments based on certain embodiments of the prior art, the Examiner points to MPEP 2123(II).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that in the disclosure of Montenegro (pages186-187), the compounds which are substituted in the 1-position (HTM5 and HTM6) show a significant higher lifetime and a slightly lower efficiency compared with the same compounds which are substituted in the 4-position (HTM3 and HTM4) (the 4th paragraph of page 11 of Applicant’s Remarks). Applicant further argues that a person skilled in the art who has to select compounds of formula (1) of Montenegro for further modification and improvement would consequently choose the compounds of formula (1) which are substituted in the 1-position, due to their significant higher lifetime. (the 4th paragraph of page 12 of Applicant’s Remarks).
Respectfully, the Examiner does not agree.

    PNG
    media_image2.png
    356
    772
    media_image2.png
    Greyscale

First, Applicant recites certain embodiments of Montenegro to support Applicant’s arguments. Applicant’s arguments do not account for the disclosure of Montenegro as a whole. The disclosure of Montenegro is as a whole directed to the compound of formula (1) ([006]-[018]; see the figure above), wherein the arylamine group substituted to the benzene ring having [R1]m can be substituted to at any one of positions 1, 3, and 4 (see the annotation in the figure above). Montenegro does not criticize, discredit, or otherwise discourage the arylamine group substituted to the position-4. Furthermore, Montenegro provide a specific example (the product of the reaction 3x on page 170), wherein the arylamine group is substituted to the position-4. Therefore, Montenegro teaches the arylamine group being substituted to the position-4 of the spirobifluorene group. 
In response to Applicant’s arguments based on certain embodiments, the Examiner points to MPEP 2123(II).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Second, even data in Montenegro do not bear out the trend asserted by Applicant when looking at device comprising phosphorescent dopant (E16/E13). The substitution position effect is strongly dependent on host/dopant combinations, as illustrated by a comparison between E16 and E13. There is no lifetime improvement when comparing the device E16 (position-1) to E13 (position-4). 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant argues that as can be seen from Table 2 on page 95 of the present application, the device of E1 (HTM1 substituted in the 4-position) shows a slightly higher efficiency (3.9 %) as well as slightly higher lifetime (3.2 %) compared with the device of E4 (HTM4, substituted in the 1-position) (the 2nd paragraph of page 12 of Applicant’s Remarks). Applicant further argues that it was absolutely surprising that the compounds of formulae (1A-1), (1A-2), and (1A-3) which are substituted in the 4-position, do not show the same disadvantage as the compounds of formula (1) of Montenegro substituted in the 4-position, but instead show a slight improvement of the both, the lifetime as well as the efficiency (the last paragraph of page 12 through the 1st paragraph of page 13 of Applicant’s Remarks).
Respectfully, the Examiner does not agree.
First, a person in the ordinary skill in the art would not directly compare the data from Montenegro to the data of the instant application. It is difficult to directly compare the data in the two references because there are multiple differences between the devices. For example, light emitting materials appear to be slightly different (SEB1 in Montenegro vs. SEB in the instant application), and F4TCNQ concentrations are different (3% in Montenegro vs. 5% in the instant application). Furthermore, the alleged surprising result of the claimed device of the instant application was only demonstrated in a fluorescent emitting device (Table 1 in the instant specification). Montenegro shows no advantage in the lifetime for one of the examples of the phosphorescent emitting device comprising the compound substituted by an arylamine at the position-4, as compared to the similar compound substituted at the position-1 (E16/E13 in Table 2 of Applicant’s Remarks).
Secondly, it is unclear if the unexpected result is of greater significance than the benefits taught by the prior arts. Applicant presented evidence of alleged unexpected properties with regard to the longer lifetime and higher efficiency. However, these alleged properties were not shown to have a significance equal to or greater than that of the expected results taught by Park  (i.e. higher hole injection and faster hole mobility in Tables 5-6, [161]; and improved efficiency, driving voltage, and life span of the device comprising the compound in [017], [158], [161], Table 4). See MPEP 716.02(c).
Third, regarding Applicant’s data in the specification (Tables 1 and 2), the claimed device E1 comprising HTM1 (substituted in the 4-position) shows a slightly higher efficiency (3.9 %) as well as slightly higher lifetime (3.2 %) compared with the comparative device of E4 comprising HTM4 (substituted in the 1-position). 
The device E1 has only 3.9% higher in EQE and 3.2% higher in LT80 than those of the comparative device. The amount of the improvements (less than 4%) does not appear significant, and no reason is provided why the apparently small difference is surprising and unexpected. Any difference in structure of the constituting materials could produce at least small difference in the properties (i.e. EQE and lifetime) of the devices comprising the materials. 
Furthermore, it appears that the specification does not provide any error range or statistical analysis for the displayed values in Table 2. It is unclear the EQE and LT80 differences of at most 4% would be both practically and statistically significant. It is Applicant’s burden to establish the difference of less than 4% in EQE and LT80 is both statistically and practically significant (MPEP 716.02(b)).
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Fourth, Applicant shows data to support unexpected result arguments, wherein the data compare devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 16-27) do not claim device. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
In the instant case, the comparison of devices was made in a particular device structure which is not claimed. The data was obtained from the test devices comprising the claimed compound in both HTL2 and EBL layers wherein the HTL2 layer comprises a mixture of the claimed compounds and F4TCNQ with a ratio of 95:5 (Table 1 on page 95). None of the instant claims requires the claimed device comprises both HTL2 and EBL layers wherein both HTL2 and EBL layers comprise the claimed compound, and the HTL2 layer comprises a mixture of the claimed compounds and F4TCNQ with a ratio of 95:5. Thus, the data is not commensurate in scope with the instant claims. 
The importance of device structure is illustrated by Montenegro. There are differences in the comparative performance between E16/E13, E15/E14, E7/E3, E6/E5 (Table 2 in Applicant’s Remarks). Most notably, the comparison between E16 and E13 shows no change in lifetime and minimal change in device efficiency while other comparisons show improvement in lifetime. Without claimed device structure, it is unclear what efficiency and lifetime results would be unexpected.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Objections
Claim 23 is objected to because of the following informalities: 
In claim 23, Applicant recites “The compound according to claim 16, wherein Ro stands”. Ro should be replaced by R0.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 22-23, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al. (US 2018/0145272 A1, hereafter Cha).
Regarding claims 16, 22-23, 26, and 28-30, Cha discloses a compound (Formula 1 in [007]) used for an organic electroluminescent device ([012]).

    PNG
    media_image3.png
    262
    378
    media_image3.png
    Greyscale

In Formula 1 of Cha, ring A can be a substituted or unsubstituted tetracyclic aromatic ring; R1 to R12 can be hydrogen, a substituted or unsubstituted amine group; at least one of R1 to R12 has a substituent other than hydrogen ([008]-[012]).
Cha exemplifies Compound 1-60 ([204]; and the 2nd compound of page 81) and a compound (the 4th compound of page 81, hereafter Compound P81-4). 

    PNG
    media_image4.png
    400
    697
    media_image4.png
    Greyscale


Compound 1-60 of Cha has identical structure as Applicant’s formula (1A-1), wherein E2 does not occur; E1 is C(R0)2; R0 is each straight chain alkyl having 1 to 40C atoms (methyl); R is each H or a straight chain alkyl having 1 to 40C atoms, where in each case one or more non-adjacent CH2 groups may be replaced by R1C=CR1, which may in each case be substituted by one or more radicals R1, where two adjacent substituents R may form a mono- or polycyclic aromatic system, which may be substituted by one or more radicals R1; R1 is each H or a straight chain alkyl having 1 to 40C atoms, where in each case one or more non-adjacent CH2 groups may be replaced by R2C=CR2, where two adjacent substituents R1 may form a mono- or polycyclic aromatic ring system, which may be substituted by one or more radicals R2; R2 can be H; n is 0; m is 0, 1, 2, 3, or 4; p is 0, 1, 2, 3; q = 0; s = 1; and r is 0, 1, or 2.
Compound P81-4 of Cha has identical structure as Applicant’s formula (1B-1), wherein E1 does not occur; E2 is C(R0)2; R0 is each straight chain alkyl having 1 to 40C atoms (methyl); R is each H or a straight chain alkyl having 1 to 40C atoms, where in each case one or more non-adjacent CH2 groups may be replaced by R1C=CR1, which may in each case be substituted by one or more radicals R1, where two adjacent substituents R may form a mono- or polycyclic aromatic system, which may be substituted by one or more radicals R1; R1 is each H or a straight chain alkyl having 1 to 40C atoms, where in each case one or more non-adjacent CH2 groups may be replaced by R2C=CR2, where two adjacent substituents R1 may form a mono- or polycyclic aromatic ring system, which may be substituted by one or more radicals R2; R2 can be H; n is 0; m is 0, 1, 2, 3, or 4; p is 0, 1, 2, 3; q = 1; s = 0; and r is 0, 1, or 2.
The Compounds of Cha (Compound 1-60 and Compound P81-4) read on all the limitations of claims 16 and 22-23. 
Cha discloses a process for the preparation of a compound (Compound 1-60 of Cha in [204]), wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirobifluorene and a diarylamine, meeting all the limitations of claim 26. 
Cha discloses an organic electroluminescent device (Example 1-32 in Table 1, [269], [232]-[237]) comprising an anode, an electron blocking layer (Compound 1-60 of Cha), a light emitting layer, and a cathode, wherein the organic electroluminescent device is an electronic device; and the Compound of Cha is incorporated into the device using a method (vacuum deposition method), meeting all the limitations of claims 28-30.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2018/0145272 A1).
Regarding claim 26, the compound of Cha (Compound P81-4) reads on all the features of claim 16 as outlined above. 

    PNG
    media_image5.png
    262
    413
    media_image5.png
    Greyscale

Cha does not disclose a specific process to prepare the Compound P81-4 of Cha; however, Cha does teach that a diarylamine group can be introduced by a C-N coupling reaction (the preparation of Compound 1-60 in [204]; Examples 8 and 9 in [170]-[174]) between a halogenated spirobifluorene (Formula D) and a diarylamine group (biphenyl dimethylfluorenyl amine). Cha teaches alternative halogenated spirofluorene (Formula H in [085]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the process for the preparation of the Compound 1-60 of Cha by substituting the spirobifluorene group Formula D with Formula H, as taught by Cha.
The modification would have been a combination of prior art elements according to known methods and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the spirobifluorene units (from Formula D to Formula H) in the known C-N coupling reaction would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an arylamine compound used for an organic electroluminescent device.
The modified process for the preparation of the Compound P81-4 of Cha, wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirobifluorene (Formula H) and a diarylamine (biphenyl dimethylfluorenyl amine), meeting all the limitations of claim 26. 
Regarding claims 28-30, the compound of Cha (Compound P81-4) reads on all the features of claim 16 as outlined above.
Cha discloses an organic electroluminescent device (Example 1-32 in [269], [232]-[237]) comprising an anode, an electron blocking layer (Compound 1-60 of Cha), a light emitting layer, and a cathode, wherein the organic electroluminescent device is an electronic device; and the Compound of Cha is incorporated into the device using a method (vacuum deposition method).
Cha does not disclose a specific organic electroluminescent device comprising the Compound P81-4 of Cha; however, Cha does teach that the compound of Cha represented by Formula 1 of Cha can be used for the electron blocking layer material of the organic electroluminescent device of Cha ([092]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Cha (Example 1-32 in [269]) by substituting the Compound 1-60 of Cha with the Compound P81-4 of Cha, as taught by Cha.
The modification would have been a combination of prior art elements according to known methods and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound P81-4 of Cha would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modified organic electroluminescent device of Cha comprising an anode, an electron blocking layer (Compound P81-4 of Cha), a light emitting layer, and a cathode, wherein the organic electroluminescent device is an electronic device; and the Compound of Cha is incorporated into the device using a method (vacuum deposition method), meeting all the limitations of claims 28-30.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2018/0145272 A1) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro).
Regarding claim 27, the compound of Cha (Compound 1-60 or Compound P81-4) and the organic electroluminescent device of Cha read on all the features of claims 16, 22-23, 26, and 28-30, as outlined above. 
The organic electroluminescent device of Cha (Example 1-32 in [269], [232]-[237]) comprises an anode, an electron blocking layer (Compound 1-60 of Cha), a light emitting layer, and a cathode, wherein the organic electroluminescent device is an electronic device; and the Compound of Cha is incorporated into the device using a method (vacuum deposition method).
The modified organic electroluminescent device of Cha comprises an anode, an electron blocking layer (Compound P81-4 of Cha), a light emitting layer, and a cathode, wherein the organic electroluminescent device is an electronic device; and the Compound of Cha is incorporated into the device using a method (vacuum deposition method).
Cha does not disclose a specific formulation comprising the compound of Cha  (Compound 1-60 or Compound P81-4) and at least one solvent; however, Cha does teach that the organic electroluminescent device of Cha can be prepared by using a solution application method such as a spin coating ([132]).
Montenegro discloses a compound used for the hole transporting layer material of an organic electroluminescent device ([004]-[018]).
Montenegro teaches that the organic electroluminescent device can be produced by a spin coating method ([138]), wherein the spin coating method requires a formulation comprising the compound to form the organic layer of the device and at least one solvent ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Cha (Compound 1-60 or Compound P81-4) by using the compound to make an organic electroluminescent device via a solution application method including a spin coating, as taught by Cha and Montenegro.
The motivation of doing so would have been to provide the organic electroluminescent device by a spin coating method which does not need vacuum deposition facilities, based on the teaching of Cha and Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known methods and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of preparation methods from a vacuum deposition to a solution preparation method including a spin coating method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides a formulation comprising the compound of Cha (Compound 1-60 or Compound P81-4) and at least one solvent, meeting all the limitations of claim 27.

Claims 16, 22-23, 25-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 2016/0225993 A1, hereafter Huh) in view of Park et al. (US 20180033966 A1, hereafter Park). 
Regarding claims 16, 22-23, 25, and 28-30, Huh discloses a compound (Formula 2 in [018]-[029]) used for an organic electroluminescent device ([009]).

    PNG
    media_image6.png
    279
    491
    media_image6.png
    Greyscale

wherein Ar3 and Ar4 can be a substituted or unsubstituted monocyclic or polycyclic aryl group having 6 to 30 carbon atoms or a substituted or unsubstituted monocyclic or polycyclic heteroaryl group having 2 to 30 carbon atoms; n can be 0; R1 to R4 can be hydrogen, a substituted or unsubstituted straight-chained or branch-chained alkyl having 1 to 30 carbon atoms, or adjacent groups are bonded to each other to form a substituted or unsubstituted aromatic cycle; q, r, and s can be an integer of 1 to 4; t can be an integer of 1 to 3 ([018]-[029]).
Huh exemplifies Formula 2-45 ([170]).

    PNG
    media_image7.png
    307
    405
    media_image7.png
    Greyscale


Huh discloses an organic electroluminescent device comprising an anode, an electron blocking layer (Formula 2-16), a light emitting layer, a cathode, wherein the electron blocking layer is formed by a vacuum deposition method (Example 1 in [202]-[205]).
Huh teaches that the compound of Huh represented by Formula 2 of Huh can be used for an electron blocking layer ([049]).
Huh does not disclose a specific organic electroluminescent device comprising Formula 2-45 of Huh; however, Huh does teach that the compound of Huh represented by Formula 2 of Huh can be used for an electron blocking layer ([049]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Formula 2-16 of Huh by using the compound as the electron blocking layer material of the organic electroluminescent device of Huh (i.e. substitution of Formula 2-16 with Formula 2-45 of Example 1 device in [202]-[205]), as taught by Huh.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of electron blocking layer materials represented by Formula 2 of Huh would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Formula 2-45 of Huh from the compounds represented by Formula 2 of Huh would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides Modified organic electroluminescent device of Huh comprising an anode, an electron blocking layer (Formula 2-45), a light emitting layer, a cathode, wherein the electron blocking layer is formed by a vacuum deposition method.
The Formula 2-45 of Huh has similar structure as Applicant’s formula (1A-1) of the instant claims. The only difference between Applicant’s formula (1A-1) and the Formula 2-45 of Huh is that the Formula 2-45 of Huh does not have a benzene ring fused to the spirofluorene group; however, Huh does teach that the adjacent substituent groups of the benzene ring of the spirobifluorene unit of the Formula 2 of Huh can be bonded to each other to form an aromatic cycle ([023]).
Park discloses an amine compound wherein a benzene ring is fused to the spirofluorene group (Compound 1-22 in [072]).
Park teaches that substitution of the spirobifluorene unit of the amine compound with a benzene-fused spirobifluorene provides higher hole injection and faster hole mobility (Tables 5-6; [161]). Park further teaches that the organic electroluminescent device comprising the amine compound having the benzene-fused spirofluorene unit provides improved efficiency, driving voltage, and life span as compared to the comparative spirofluorene compound ([017], [158], [161]; compare voltage, efficiency, and lifetime of the device examples (20), (22), and (24) comprising compounds (1-20), (1-22), and (1-24) with those of the comparative examples (2), (3), and (4) comprising compounds B, C, and D, respectively in Table 4).
Park teaches the fused spirofluorene compound provides faster hole mobility and improved lifespan than comparative compound C ([017], [158], [161]; see hole injection and mobility in Tables 5-6; compare example (22) comprising compound (1-22) with comparative example (3) comprising compound C in Table 4) when the compound is used as a hole transport material of an organic electroluminescent device ([153]).

    PNG
    media_image8.png
    360
    634
    media_image8.png
    Greyscale

An ordinary skill in the art would recognize the improved hole injection and hole mobility and the improved device properties including lower driving voltage, higher efficiency, and longer lifetime stem from the fusion of a benzene ring to the spirofluorene unit because the only difference between the two compounds and between the two devices is the fused benzene ring (marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Formula 2-45 of Huh by adding a fused benzene ring to the spirobifluorene unit, based on teaching of Huh and Park.
The motivation for doing so would have been to provide higher hole injection and faster hole mobility and provide the organic electroluminescent device comprising the compound with improved efficiency, driving voltage, and life span, based on the teaching of Park.
Furthermore, the modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Additionally, Huh teaches that adjacent R2 groups of Formula 2 of Huh can be bonded to form an aromatic cycle. The substitution of hydrogen with a fused benzene ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescent device.
The modification provides the following compound.

    PNG
    media_image9.png
    358
    429
    media_image9.png
    Greyscale

The modification also provides the Organic electroluminescent device of Huh as modified by Park comprising an anode, an electron blocking layer (Compound of Huh as modified by Park), a light emitting layer, a cathode, wherein the electron blocking layer is formed by a vacuum deposition method, and the organic electroluminescent device is an organic electronic device.
The compound of Huh as modified by Park has identical structure as Applicant’s formula (1A-1) of claim 1, wherein E2 does not occur; E1 is O; ArL is not present; R is hydrogen; n is 0; m is 0, 1, 2, 3, or 4; p is 0, 1, 2, 3; q = 0; s = 1; and r is 0, 1, or 2, meeting all the limitations of claims 16, 23, and 25.
With respect to claim 22, E2 do not occur in Compound of Huh as modified by Park, because q is 0. Neither claim 16 nor claim 22 requires E2 to be present. That is, when q is selected 0, E2 is not present. The limitation of claim 22 met in the case that E2 is not present. Therefore, Compound of Huh as modified by Park reads on all the limitations of claim 22.
The Organic electroluminescent device of Huh as modified by Park reads on all the limitations of claims 28-30.
Regarding claim 26, the compound of Huh as modified by Park reads on all the features of claim 16 as outlined above.
Huh does not disclose a specific process for the preparation of the compound of Huh as modified by Park wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirofluorene or halogenated aryl spirobifluorene and a diarylamine.
The Compound of Huh as modified by Park is encompassed by the compounds of Park represented by Formula (1) of Park ([053]-[061]). 
Park teaches that the Formula (1) of Park is prepared by a process wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirofluorene (Sub 1) and a diarylamine (Sub 2 in [087]). Park exemplifies a halogenated spirobifluorene structure (Sub 1(8) in [110]). Park exemplifies dibenzofuranyl biphenyl amine (Sub 2-57 in [114]).

    PNG
    media_image10.png
    265
    583
    media_image10.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Huh as modified by Park by preparing the compound via the preparation method of Park, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known methods and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the reactants including the halogen substituted spirobifluorene and the diarylamine in the preparation method of Park would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescent device.
The modification provide the process for the preparation of the compound of Huh as modified by Park wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirofluorene or halogenated aryl spirobifluorene and a diarylamine.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. (US 2016/0225993 A1) in view of Park et al. (US 20180033966 A1) as applied to claims 16, 22-23, 25-26, and 28-30 above, further in view of Montenegro et al. (US 2015/0065730 A1). 
Regarding claim 27, the compound of Huh as modified by Park and the organic electroluminescent device of Huh as modified by Park read on all the features of claims 16, 22-23, 25-26, and 28-30, as outlined above.
The Organic electroluminescent device of Huh as modified by Park comprising an anode, an electron blocking layer (Compound of Huh as modified by Park), a light emitting layer, a cathode, wherein the electron blocking layer is formed by a vacuum deposition method; the organic electroluminescent device is an organic electronic device; and the electron blocking layer is an organic layer.
Huh and Park does not disclose a specific formulation comprising the Compound of Huh as modified by Park and at least one solvent.
The Compound of Huh as modified by Park is encompassed by the compounds of Park represented by Formula (1) of Park ([053]-[061]). The Organic electroluminescent device of Huh as modified by Park is encompassed by the organic electroluminescent device of Park ([009]).
Park teaches that the organic material layer of the organic electroluminescent can be formed by a spin coating process ([082]).
Montenegro discloses a compound used for the hole transporting layer material of an organic electroluminescent device ([004]-[018]).
Montenegro teaches that the organic electroluminescent device can be produced by a spin coating method ([138]), wherein the spin coating method requires a formulation comprising the compound to form the organic layer of the device and at least one solvent ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic electroluminescent device of Huh as modified by Park by preparing the device via a spin coating method as taught by Park and Montenegro.
The motivation of doing so would have been to prepare the organic electroluminescent device by using a solution method which does not need vacuum deposition facilities.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of preparation methods from a vacuum deposition to a solution preparation method including a spin coating method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescent device.
The modification provides the Organic electroluminescent device of Huh as modified by Park and Montenegro comprising an anode, an electron blocking layer (Compound of Huh as modified by Park), a light emitting layer, a cathode, wherein the organic electroluminescent device is an organic electronic device; the electron blocking layer is an organic layer; and the organic layer is prepared by a spin coating method which requires a formulation comprising Compound of Huh as modified by Park and at least one solvent.

Claims 16, 22-23, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (US 2015/0065730 A1) in view of Park et al. (US 20180033966 A1). 
Regarding claims 16, 22-23, 25-26, and 28-30, Montenegro discloses a compound (formula (1) in [006]) having the following structure.

    PNG
    media_image11.png
    271
    655
    media_image11.png
    Greyscale

wherein Ar1 can be aromatic or heteroaromatic ring system having 6 to 60 C atoms, selected from the group consisting of fluorene, spirobifluorene, dibenzofuran, and dibenzothiophene, each of which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H or alkyl having 1 to 40 carbon atoms, wherein two or more adjacent substituents R1 or R2 or R3 or R4 can be hydrogen; s can be an integer of 0-4; and i, m, n, p, q, and r can be 0 ([007]-[018]).
Montenegro discloses a C-N coupling reaction (“Example 3x” in [163]), wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine.
Montenegro exemplifies a compound as shown below (product of “Example 3x” in [163], hereafter called Compound 3x).

    PNG
    media_image12.png
    324
    502
    media_image12.png
    Greyscale

Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-[178]), wherein the electron blocking layer is form by a thermal vapor deposition method ([182]).
Montenegro does not disclose a specific organic electroluminescent device comprising the Compound 3x; however, Montenegro does teach that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 3x of Montenegro by using it as the electron blocking layer material of an organic electroluminescent device, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the electron blocking layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 3x would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provides the Modified organic electroluminescent device of Montenegro comprising an anode (ITO), an electron blocking layer comprising the Compound 3x of Montenegro, an emission layer, a cathode, wherein the electron blocking layer is formed by a thermal vapor deposition method.
The Compound 3x of Montenegro has similar structure as the claimed compounds of the instant application. The only difference between Applicant’s formula (1A-1) and the Compound 3x of Montenegro is that the Compound 3x of Montenegro does not have a benzene ring fused to the spirofluorene group.
Park discloses an amine compound wherein a benzene ring is fused to the spirofluorene group (Compound 1-22 in [072]).
Park teaches that substitution of the spirobifluorene unit of the amine compound with a benzene-fused spirobifluorene provides higher hole injection and faster hole mobility (Tables 5-6; [161]). Park further teaches that the organic electroluminescent device comprising the amine compound having the benzene-fused spirofluorene unit provides improved efficiency, driving voltage, and life span as compared to the comparative spirofluorene compound ([017], [158], [161]; compare voltage, efficiency, and lifetime of the device examples (20), (22), and (24) comprising compounds (1-20), (1-22), and (1-24) with those of the comparative examples (2), (3), and (4) comprising compounds B, C, and D, respectively in Table 4).
Park teaches the fused spirofluorene compound provides faster hole mobility and improved lifespan than comparative compound C ([017], [158], [161]; see hole injection and mobility in Tables 5-6; compare example (22) comprising compound (1-22) with comparative example (3) comprising compound C in Table 4) when the compound is used as a hole transport material of an organic electroluminescent device ([153]).

    PNG
    media_image8.png
    360
    634
    media_image8.png
    Greyscale

An ordinary skill in the art would recognize the improved hole injection and hole mobility and the improved device properties including lower driving voltage, higher efficiency, and longer lifetime stem from the fusion of a benzene ring to the spirofluorene unit because the only difference between the two compounds and between the two devices is the fused benzene ring (marked by a dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 3x of Montenegro by adding a fused benzene ring to the spirobifluorene unit, based on teaching of Park.
The motivation for doing so would have been to provide higher hole injection and faster hole mobility and provide the organic electroluminescent device comprising the compound with improved efficiency, driving voltage, and life span, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, R3 of formula (1) of Montenegro can be hydrogen or a fused monocyclic or polycyclic ring ([011]). Substitution of hydrogen with a fused monocyclic ring would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image13.png
    274
    748
    media_image13.png
    Greyscale

The compound of Montenegro as modified by Park has identical structure as Applicant’s formula (1A-1) of claim 1, wherein E1 and E2 are C(R0)2; ArL is not present; R and R0 can be hydrogen or a straight chain alkyl having 1 to 40 C atoms (methyl); n, m, p, and r are each 0; and q, s are each 1, meeting all the limitations of claims 16, 22-23, and 25.
The modification also provides a process for the preparation of a compound of Montenegro as modified by Park, wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine, meeting all the limitations of claim 26. 
The modification also provides the Organic electroluminescent device of Montenegro as modified by Park comprising an anode (ITO), an electron blocking layer comprising the Compound of Montenegro as modified by Park, an emission layer, a cathode, wherein the electron blocking layer is formed by a thermal vapor deposition method; and the organic electroluminescent device is an organic electronic device, meeting all the limitations of claims 28-30.
Regarding claim 27, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro does not disclose a specific formulation comprising the compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of the invention can form a formulation with at least one solvent ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make a formulation with at least one solvent, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provide a formulation comprising the Compound of Montenegro as modified by Park and at least one solvent.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786